SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2001 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) INDIANTOWN COGENERATION FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 52-1889595 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161 (Registrants' address of principal executive offices) (301)-280-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes [ ]No Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation PART I FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets as of March 31, 2001 (Unaudited) and December 31, 20001 Consolidated Statements of Operations for the Three Months Ended March 31, 2001 (Unaudited) and March 31, 2000 (Unaudited)3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2001 (Unaudited) and March 31, 2000 (Unaudited)4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 PART II OTHER INFORMATION Item 1 Legal Proceedings 13 Item 5 Other Information 15 Item 6 Exhibits and Reports on Form 8K 17 Signatures 18 PART I FINANCIAL INFORMATION Indiantown Cogeneration, L.P Consolidated Balance Sheets As of March 31, 2001 and December 31, 2000 March 31, December 31, ASSETS 2001 2000 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 607,029 $ 821,955 Accounts receivable-trade 13,840,613 13,853,485 Inventories 883,853 2,116,636 Prepaids 717,728 800,238 Deposits 44,450 44,450 Investments held by Trustee, including restricted funds of $18,930,849 and $2,694,068, respectively 26,565,500 2,980,292 Total current assets 42,659,173 20,617,056 INVESTMENTS HELD BY TRUSTEE, restricted funds 15,141,079 15,108,428 DEPOSITS 162,372 159,365 PROPERTY, PLANT & EQUIPMENT: Land 8,582,363 8,582,363 Electric and steam generating facilities 700,514,761 700,310,050 Less accumulated depreciation (84,326,892) (80,537,655) Net property, plant and equipment 624,770,232 628,354,758 FUEL RESERVE 1,883,454 922,254 DEFERRED FINANCING COSTS, net of accumulated amortization of $44,885,351 and $44,679,212, respectively 15,301,565 15,507,704 Total assets $ 699,917,875 $ 680,669,565 The accompanying notes are an integral part of these consolidated balance sheets. 1 Indiantown Cogeneration, L. P. Consolidated Balance Sheets As of March 31, 2001 and December 31, 2000 March 31, December 31, LIABILITIES AND PARTNERS' CAPITAL 2001 2000 (Unaudited) CURRENT LIABILITIES: Accrued payables/liabilities $ 10,342,785 $ 9,325,173 Accrued interest 15,705,799 2,370,686 Current portion - First Mortgage Bonds 11,140,896 11,140,896 Current portion lease payable - railcars 337,666 331,628 Total current liabilities 37,527,146 23,168,383 LONG TERM DEBT: First Mortgage Bonds 443,567,969 443,567,969 Tax Exempt Facility Revenue Bonds 125,010,000 125,010,000 Lease payable - railcars 3,856,823 3,943,538 Total long term debt 572,434,792 572,521,507 Total liabilities 609,961,938 595,689,890 PARTNERS' CAPITAL: Toyan Enterprises 27,031,761 25,536,395 Palm Power Corporation 8,995,593 8,497,967 Indiantown Project Investment Partnership 17,946,209 16,953,444 Thaleia 35,982,374 33,991,869 Total partners' capital 89,955,937 84,979,675 Total liabilities and partners' capital $ 699,917,875 $ 680,669,565 The accompanying notes are an integral part of these consolidated balance sheets. 2 Indiantown Cogeneration, L.P. Consolidated Statements of Operations For the Three Months Ended March 31, 2001 and March 31, 2000 Three Months Ended Three Months Ended March 31, 2001 March 31, 2000 Operating Revenues: (Unaudited) (Unaudited) Electric capacity and capacity bonus revenue $31,089,589 $30,981,320 Electric energy revenue 15,217,497 13,105,749 Steam revenue 151,491 19,171 Total operating revenues 46,458,577 44,106,240 Cost of Sales: Fuel and ash 17,180,187 13,446,313 Operating and maintenance 3,940,460 4,263,406 Depreciation 3,789,237 3,785,291 Total cost of sales 24,909,884 21,495,010 Gross Profit 21,548,693 22,611,230 Other Operating Expenses: General and administrative 1,375,743 1,261,212 Insurance and taxes 1,633,478 1,501,719 Total other operating expenses 3,009,221 2,762,931 Operating Income 18,539,472 19,848,299 Non-Operating Income (Expenses): Interest expense (13,949,817) (14,453,537) Interest/Other income (expense) 386,606 399,113 Net non-operating expense (13,563,211) (14,054,424) Income before cumulative effect of change in accounting principle 4,976,261 5,793,875 Cumulative effect of change in accounting principle - 920,356 Net Income $4,976,262 $6,714,231 The accompanying notes are an integral part of these consolidated statements. 3 Indiantown Cogeneration, L.P. ConsolidatedStatements of Cash Flows For the Three Months Ended March 31, 2001 and 2000 Three Months Three Months Ended Ended March 31, March 31, 2001 2000 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 4,976,262 $ 6,714,231 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,995,376 3,991,437 Decrease (increase) in accounts receivable 12,872 (302,259) Decrease in inventories and fuel reserves 271,583 96,850 Decrease (increase) in deposits and prepaids 79,503 (368,908) Increase in accounts payable, accrued liabilities and accrued interest 14,352,726 14,468,086 Decrease in major maintenance reserve - (920,536) Decrease in lease payable (80,677) (75,058) Net cash provided by operating activities 23,607,645 23,604,023 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (204,712) (549,684) Increase in investment held by trustee (23,617,859) (23,702,244) Net cash used in investing activities (23,822,571) (24,269,928) CHANGE IN CASH AND CASH EQUIVALENTS (214,926) (665,905) CASH and CASH EQUIVALENTS, beginning of year 821,955 2,416,997 CASH and CASH EQUIVALENTS, end of period $ 607,029 $ 1,751,092 The accompanying notes are an integral part of these consolidated statements. 4 Indiantown Cogeneration, L.P. Notes to Consolidated Financial Statements As of March 31, 2001 (Unaudited) 1. ORGANIZATION AND BUSINESS: Indiantown Cogeneration, L.P. (the "Partnership") is a special purpose Delaware limited partnership formed on October 4, 1991. The Partnership was formed to develop, construct, and operate an approximately 330 megawatt (net) pulverized coal-fired cogeneration facility (the "Facility") located on an approximately 240 acre site in southwestern Martin County, Florida. The Facility produces electricity for sale to Florida Power & Light Company ("FPL") and supplies steam to Caulkins Indiantown Citrus Co. ("Caulkins") for its plant located near the Facility. The original general partners were Toyan Enterprises ("Toyan"), a California corporation and a wholly owned special purpose indirect subsidiary of PG&E National Energy Group, Inc. ("NEG, Inc.") and Palm Power Corporation ("Palm"), a Delaware corporation and a special purpose indirect subsidiary of Bechtel Enterprises, Inc. ("Bechtel Enterprises"). The sole limited partner was TIFD III-Y, Inc. ("TIFD"), a special purpose indirect subsidiary of General Electric Capital Corporation ("GECC"). During 1994, the Partnership formed its sole, wholly owned subsidiary, Indiantown Cogeneration Funding Corporation ("ICL Funding"), to act as agent for, and co-issuer with, the Partnership in accordance with the 1994 bond offering. ICL Funding has no separate operations and has only $100 in assets. In 1998, Toyan consummated transactions with DCC Project Finance Twelve, Inc. ("PFT"), whereby PFT, through a new partnership (Indiantown Project Investment, L.P. ("IPILP")) with Toyan, became a new general partner in the Partnership. Toyan is the sole general partner of IPILP. Prior to the PFT transaction, Toyan converted some of its general partnership interest into a limited partnership interest such that Toyan now directly holds only a limited partnership interest in the Partnership. In addition, Bechtel Generating Company, Inc. ("Bechtel Generating") sold all of the stock of Palm to a wholly owned indirect subsidiary of Cogentrix Energy, Inc. ("Cogentrix"). Palm holds a 10% general partner interest in the Partnership. On June 4, 1999, Thaleia, LLC ("Thaleia"), a wholly-owned subsidiary of Palm and indirect wholly-owned subsidiary of Cogentrix, acquired from TIFD a 19.9% limited partner interest in the Partnership. On September 20, 1999, Thaleia acquired another 20% limited partnership interest from TIFD and TIFD's membership on the Board of Control. On November 24, 1999, Thaleia purchased TIFD's remaining limited partner interest in the Partnership from TIFD. The net profits and losses of the Partnership are allocated to Toyan, Palm, TIFD, IPILP, and Thaleia (collectively, the "Partners") based on the following ownership percentages: 5 As of As of As of As of As of August 21, October 20, June 4, September 20, November 24, 1998 1998 1999 1999 1999 Toyan 30.05% 30.05% 30.05% 30.05% 30.05%
